United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3710
                                   ___________

United States of America,            *
                                     *
            Appellee,                *
                                     *
      v.                             * Appeal from the United States
                                     * District Court for the
William E. Downing; Billie Jane      * Northern District of Iowa.
Downing,                             *
                                     * [UNPUBLISHED]
            Appellants,              *
                                     *
Community First National Bank,       *
                                     *
            Defendant.               *
                                ___________

                         Submitted: May 2, 2003
                             Filed: May 7, 2003
                                  ___________

Before MORRIS SHEPPARD ARNOLD, BYE, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.

      In March 1998 the Internal Revenue Service (IRS) made federal tax
assessments against William Downing for the tax years 1992, 1993, 1994, and 1995.
Despite notice and demand for payment, he failed to pay the assessments. Notices of
federal tax liens were filed in Winnesheik County, Iowa, in September 1999. In
March 2001 the United States brought an action to reduce to judgment the federal tax
assessments against him and to enforce the federal tax liens against Iowa property
owned jointly by William and Billie Jane Downing and subject to a mortgage held by
defendant Community First National Bank. The district court1 granted summary
judgment to the United States and ordered the sale of the property. The Downings
appeal.

       The record supports that proper tax assessments were made. The IRS
assembled all income information reported for William on Forms 1099, which
showed he received wages, payments, compensation, and other income in the tax
years from 1992 to 1995. See Palmer v. IRS, 116 F.3d 1309, 1313 (9th Cir. 1997)
(assessments are entitled to presumption of correctness so long as they are supported
by minimal evidentiary foundation). Certified copies of Certificates of Assessment
and Payments showed William’s tax deficiency and the issuance of notice. See
Gentry v. United States, 962 F.2d 555, 557 (6th Cir. 1992) (certificates are sufficient
proof, in absence of contrary evidence, of adequacy and propriety of notices and
assessments).

       The record also supports that the United States was entitled to enforce its tax
liens against the Iowa property. William owned the property as a joint tenant at the
time the tax liens were filed, and the United States named William, Billie Jane, and
Community First National Bank as defendants in its enforcement action. See 26
U.S.C. § 6321 (tax lien against delinquent taxpayer’s property); § 7403(a)
(enforcement of tax lien), (b) and (c) (requiring joinder of all interested parties and
distribution of proceeds from sale of property according to findings of court with
respect to interests of parties and United States). The district court was empowered
to subject the entire property to sale. See United States v. Rodgers, 461 U.S. 677,
700-01 (1983) (recognizing authority of government to sell jointly held property,


      1
       The Honorable Garnett Thomas Eisele, United States District Judge for the
Eastern District of Arkansas, sitting by designation in the Northern District of Iowa.
                                          -2-
even where property is homestead of non-delinquent spouse; § 7403 empowers court
to subject entire property in which delinquent taxpayer has interest to forced sale).
Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-